 

[logo1.jpg] 

 

January 7th, 2014

 

Brad Eisenstein

12 Warmspring

Irvine, CA 92614

 

Via: brade@alldigital.com

 

Brad:

 

AllDigital Holdings, Inc. (the “Company”) is pleased to offer you the position
of Chief Operating Officer for the Company. Your employment will become
effective January 7, 2014. You will report directly to Paul Summers, Chief
Executive Officer and Board Chair.

 

Primary Functions & Responsibilities

 

●Serving as a key business partner to the executive team to jointly develop and
execute upon weekly, monthly, quarterly, and annual priorities for the Company;

 

●Managing and continuing to develop the administration and operations functions
of the business, including the development and implementation of practices and
procedures to strengthen and streamline operations;

 

●Supporting the successful completion of financing transactions, including
working with investment bankers in the development of investor documents,
participating in and attending road show presentations, coordinating and
communicating with the Company’s financial partners and agents, working with
counsel, interacting with potential investors, and facilitating the closing;

 

●Developing, maintaining, and updating as required the Company’s marketing
collateral materials for potential investors, including the one page executive
summary, overview presentation, and forecast model;

 

●Deal desk support, including contract and subcontract administration and vendor
management matters related to new contracts, and modifications to existing
contracts;

 

●M&A – Work with the executive team to plan, coordinate, and conduct due
diligence and integration of target acquisitions; and

 

●Performing other related duties as assigned.

 

Base Compensation

 

You will be a paid a salary of $184,000 per annum, payable in semi-monthly
installments. Your compensation is subject to normal withholdings applicable by
law.

 

Stock Options

 

On your first day of employment with the Company, you will be granted an option
to purchase 750,000 of the Company’s common stock under the Company’s Amended
and Restated 2011 Stock Incentive Plan (the “Plan”). The exercise price for the
option shall be based upon the price per share effective at the close of
business on the date you commence your employment with the Company, and shall be
subject to the execution of a definitive stock option agreement (the “Option
Agreement”). Twenty-five percent (25%) of the shares of common stock covered by
your option will vest on the first anniversary of the date of your grant, and
then 1/36 of the shares of common stock covered by your option will vest each
month thereafter until fully vested, subject to your continuing to be an
employee in good standing with the Company on such date, and in accordance with
the other terms and conditions set forth in your definitive option agreement.

 

Offer Letter – Brad EisensteinPage 1 of 3Confidential

 



 

 [logo1.jpg]

 

Miscellaneous

 

1.Employment Offer Contingencies. You will be required, as a condition of your
employment with the Company, to: (a) successfully complete a background check
and professional reference checks; (b) sign the Company’s Confidentiality,
Proprietary Information and Invention Assignment Agreement; (c) sign the
Company’s PCI Compliance Security Acknowledgement, (d) provide legal proof of
your identity and authorization to work in the United States, as required by
law, (e) if applicable, obtain a written consent (i.e., release) from your
current partner / employer to join AllDigital in the form of the Company’s
standard Release Agreement, and (f) other documentation required in connection
with your employment. All of the foregoing documents will be provided in advance
and you will have ample time to review them. However, they must be completed no
later than your first day of employment with the Company. Upon your arrival, we
will also provide you a copy of the Company’s Employee Handbook that will
require your review and written acknowledgement within 30 days of your beginning
employment with the Company.

 

2.Introductory Period. Your first 90 days will be an introductory period.
Completion of the Introductory Period does not guarantee continued employment
for any specified period of time.

 

3.At Will Employment. Your employment with the Company will be “at will,”
meaning that either you or the Company will be entitled to terminate your
employment at any time and for any reason, with or without cause, though
preferably with a two-week notice. Any contrary representations that may have
been made to you are superseded by this offer. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company.

 

4.Outside Activities. While you render services to the Company, you also will
not assist any person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the Company.

 

5.Health Insurance: Your health insurance benefits will be comprised of medical
and dental insurance. This coverage will begin on your first day of employment.
The Company will pay 100% of the medical insurance premium for you and your
eligible dependents.

 

6.Vacation: You will be granted vacation and sick leave, plus company holidays,
in accordance with the Paid Time Off (“PTO”) and Holiday policies set forth in
the Company’s Employee Handbook, except that you shall be eligible for 60 hours
of PTO after completing six months of employment, and shall accrue 120 hours
annually.

 

7.Arbitration.

 

(a) You and the Company agree, that any dispute or claim (except in connection
with the Company’s pursuit of injunctive relief pursuant to the Company’s
standard Work for Hire Agreement) relating to (i) this letter, including the
enforcement, interpretation, construction, performance or breach thereof, or
(ii) your employment or the termination of your employment, shall be resolved
exclusively by binding arbitration to be held in Orange County, California, in
accordance with this Paragraph 7. This arbitration clause constitutes a waiver
of your right and the Company’s right to a jury trial and to the resolution of
any covered dispute or claim in a court of law and applies to all disputes and
claims relating to any aspect of the employer/employee relationship, including,
but not limited to, claims for wrongful discharge; employment discrimination;
negligent or intentional infliction of emotional distress; negligent or
intentional misrepresentation; claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the California Fair Employment and Housing Act, and Labor Code
Section 201, et seq.;

 

Offer Letter – Brad EisensteinPage 2 of 3Confidential

 

 

 [logo1.jpg]

 

(b) The arbitration provided for herein shall be before a single neutral
arbitrator selected by you and the Company. If you and the Company are unable to
agree on a single neutral arbitrator, the arbitrator shall be selected in
accordance with the rules of JAMS, an independent dispute resolution service (or
another dispute resolution service to which the Company and you shall agree).
The arbitration and discovery shall be conducted under the employment rules of
JAMS then in effect (or of such other dispute resolution service) and in
accordance with Title 9 of the California Code of Civil Procedure, Sections
1280, et seq. and any other procedures established for arbitration in the laws
of the State of California. You and the Company shall bear your own fees and
costs in connection with the arbitration, except in the case of the fees payable
to the neutral arbitrator, which shall be paid by the Company. The arbitrator
shall have the power to enter any award that could be entered by a judge of a
trial court of the State of California (including injunctive and equitable
relief), and only such power, and shall follow the law. The arbitrator shall not
have the power to commit errors of law or reasoning, and the award may be
vacated or corrected on appeal to a court of competent jurisdiction. Any such
appeal shall be filed within 60 days after the date of the award. You and the
Company agree to abide by and perform any award rendered by the arbitrator.
Judgment on the award may be entered in any court having jurisdiction thereof.

 

(c) The arbitration and all proceedings, discovery and any arbitration award are
confidential. Neither you nor the Company, nor the arbitrator, shall disclose
any information obtained during the course of the arbitration to any person or
entity that is not a party to the arbitration unless permitted by law. You agree
that the provisions of this Paragraph 7 will survive termination of your
employment.

 

8.Entire Agreement. This letter, the Company’s Confidentiality, Proprietary
Information and Invention Assignment, the PCI Compliance Security
Acknowledgement, and the Company’s Employee Handbook, as may be amended from
time to time, the Company’s policies and procedures that may be used, the Plan,
the Option Agreement, and any Exhibits attached hereto, contain all of the terms
of your employment with the Company and supersede any prior understandings or
agreements, whether oral or written, between you and the Company.

 

9.Amendment and Governing Law. This letter may not be amended or modified except
by an express written agreement signed by you and a duly authorized officer of
the Company. The terms of this letter and the resolution of any disputes will be
governed by California law.

 

10.Acceptance. Please sign below to indicate acceptance of this employment offer
that remains valid until close of business January 8, 2014.

 

We believe that you have a substantial contribution to make to the Company, and
we are very excited about our future as well as your enthusiasm about joining
our team. We look forward to working with you to create a successful
organization and we are confident that your employment with AllDigital will
prove mutually beneficial. If you have any questions, please call me at
949-250-0701.

 

Very truly yours,

 

ALLDIGITAL HOLDINGS, INC.

 

By: /s/ Paul Summers     Paul Summers,     Chairman & CEO  

 

I HAVE READ AND ACCEPT THIS EMPLOYMENT OFFER:

 

/s/ Brad Eisenstein   Brad Eisenstein       Dated: January 8, 2014  

 

Offer Letter – Brad EisensteinPage 3 of 3Confidential

 

 

 

